DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “being of the electric type” (line 2) is indefinite for lacking proper antecedent basis and as there is no way to determine what features or characteristics are included and excluded by the term “type”.
	The recitation, “the electrical power consumed” (line 4) is indefinite for lacking proper antecedent basis.
	The recitation, “wherein liquid hydrogen” (line 7) is indefinite for reintroducing liquid hydrogen that has already been introduced and it is unclear if this refers to the same liquid hydrogen previously recited or some other liquid hydrogen.
	The recitation, “supplied with electricity” (line 9) is indefinite for reintroducing electricity and it is unclear if this refers to the previously recited electricity or some other electricity.
	The recitation, “supplied with electricity” (line 10) is indefinite for reintroducing electricity and it is unclear if this refers to the previously recited electricity or some other electricity.
	In regard to claim 2, the recitation, “supplied with electricity” (line 14) is indefinite for reintroducing electricity and it is unclear if this refers to the previously recited electricity or some other electricity.
	In regard to claim 3, the recitation, “supplied with electricity” (line 16-17) is indefinite for reintroducing electricity and it is unclear if this refers to the previously recited electricity or some other electricity.
	The recitation, “an energy level” (line 17) is indefinite for reintroducing an energy level it is unclear if this refers to the previously recited energy level or some other level.
	In further regard to the recitations of claims 3 and 4 is indefinite for appearing to be entirely redundant to the recitations of claim 1, as claim 1 already requires that the liquefier subcool the hydrogen when the energy level exceeds the nominal level.
	In regard to claim 6, the recitation, “the liquefier is adapted and configured to produce an amount of liquid hydrogen” (line 26-27) is indefinite since “liquid hydrogen” reintroduces what was already recited and it is unclear if this is a different liquid hydrogen or the same one previously recited.  Further the recitation is indefinite since there is no way to determine what structure is being required.  A liquefier is already adapted to produce an amount of liquid hydrogen.  Therefore, it is entirely unclear what further structure is required by the recitation.  Especially in view of the indefinite language which is further recited later in claim 6 as explained below.
	The recitation, “a zero or non-zero level of subcooling which is a function of the level of electrical energy exceeding the nominal level with which the liquefier is provided” (line 28) is indefinite since it is not clear how the level of subcooling could be a zero level and be a function of the energy exceeding the nominal level.  Further, the recitation of “the level” (line 28) is unclear as it is not clear which level is being referenced.
	In regard to claims 9, 10, the recitation, “the level of electrical energy” (line 7, 9) is unclear why the recitation reintroduces electrical energy.
	In regard to claim 12, the recitation, “wind type” “solar type” (lines 14-15) is indefinite for lacking proper antecedent basis and as there is no way to determine what features or characteristics are included and excluded by the term “type”.
	In regard to claim 14, the recitation, “with electricity” (line 19) is indefinite for reintroducing electricity and it is unclear if this refers to the previously recited electricity or some other electricity.
The recitation, “the storage pressure” (line 22) lacks proper antecedent basis.
	The recitation, “at a same flow rate” (line 24) is indefinite since there is no way to discern what it must the same as.
	In regard to claim 16, the recitation, “with electricity” (line 4) is indefinite for reintroducing electricity and it is unclear if this refers to the previously recited electricity or some other electricity.
	The recitation, “of the electric type” (line 5) is indefinite for lacking proper antecedent basis and as there is no way to determine what features or characteristics are included and excluded by the term “type”.
	The recitation, “the electrical power consumed” (line 6) is indefinite for lacking proper antecedent basis.
	The recitation, “liquid hydrogen” (line 8) is indefinite as it is unclear if this is the same liquid hydrogen recited previously or some different liquid hydrogen.
	The recitation, “when the latter is supplied” (line 9) is indefinite as it is not clear what the latter refers to.
	In regard to claim 17, the recitation, “at a predetermined nominal electrical energy level” (line 16) is indefinite for reintroducing what was already previously introduced and it is unclear if this refers to the same level or some other level.
	The recitation, “to supply the liquefier with electricity” (line 17) is indefinite for as it is unclear if this refers to the previously recited electricity or some other electricity.

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naito (US 2014/0079593), Bonaquist (US 6374617), Gupta (WO 2016/066571), Barclay (US 2019/0137171), Cardella (US 2018/0347897).  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
August 31, 2022